DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Response to Election
Applicant’s election without traverse of Group I, claims 1-14, in the reply January 20, 2021, is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Title of the Invention
The title of the invention is “RESIN COMPOSITION.”  The examiner finds that the title is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  See MPEP § 606.
Claim Objections
Claim 9 is objected to because of the following informalities.
Considering Claim 9: The product-by-process limitation of claim 9 recites that a “previous” oxidation reaction of natural cellulose fibers is “to allow containment of carboxy groups.”  The claim is not indefinite because it is clear that this language means that the oxidation step introduces carboxy groups into the natural cellulose fibers (i.e., after the oxidation the cellulose fibers contain carboxy groups).  However, applicant may consider clarifying the claim language because the infinitive phrase “to allow containment of [a functional group]” is not standard terminology in the art.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10-12 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 10-12: Claim 10 recites that the cellulose fiber composite component of the claimed resin composition “comprises a compound having a modifying group bound to a carboxy group of cellulose fibers via an ionic bond and/or a covalent bond.”  Claim 10 depends from claim 1.  Claim 1 recites that cellulose fiber component comprises “a modifying group bound to one or more members selected from a carboxy group and a hydroxyl group.”  
Claim 10 is indefinite because it is not clear whether the “modifying group” in the “compound” of claim 10 is the modifying group of parent claim 1 (as suggested by the identical terms) or whether the “modifying group” in the “compound” of claim 10 is a different (e.g., second) modifying group (as suggested by the indefinite article “a”).
Claim 10 is also indefinite for the similar reason that it is not clear whether the term “a carboxyl group” in claim 10 is referring to the “a carboxy group” of claim 1 or to a new limitation.
For the purpose of further examination, the “modifying group” and “carboxy group” of claim 10 are interpreted as referring to the “modifying group” and “carboxy group” of claim 1.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-14 are rejected under 35 U.S.C. § 103 as being unpatentable over   WO 2015/098544 (“Yamato”; see corresponding English-language document             US 2016/0340827) in view of US 2013/0184380 (“Shimizu”).
Considering Claims 1, 2, 4-6, and 9: Yamato teaches a resin composition containing a thermoplastic or curable resin and a fine cellulose fiber composite.  (Yamato, ¶ 0005).  Yamato teaches that in the fine cellulose fiber composite an ethylene oxide/propylene oxide (EO/PO) copolymer or propylene oxide (PO) polymer is bound to the cellulose fibers via an amide bond.  (Id.).  Yamato teaches that the amide bond is formed from an amine in the EO/PO copolymer or PO polymer and a carboxy group on the cellulose fibers.  (Id. ¶ 0021).  
The thermoplastic or curable resin of Yamato reads on the resin component of the composition of claims 1 and 2.  The fine cellulose fiber composite of Yamato reads on the cellulose fiber composite component of the composition of claim 1.  The EO/PO copolymer or PO polymer of Yamato (as well as individual functional groups therein) read on the “modifying group” of claim 1.  The carboxy groups in the cellulose fibers of Yamato read on the carboxy group of claim 1.
Yamato teaches that the carboxy groups are introduced at the C6-position of the cellulose units by selective oxidation “via aldehyde groups.”  (Id. ¶ 0064).
Yamato is silent as to the aldehyde group content of the fine cellulose fiber component of the resin composition.  However, Shimizu teaches that in a cellulose material oxidized to introduce carboxy groups it is desirable to reduce the aldehyde content.  (Shimizu, ¶ 0008, 0043, 0056).  Shimizu teaches that the presence of aldehyde groups causes the cellulose fibers to discolor.  (Id. ¶ 0043, 0056).  Shimizu further teaches that the aldehyde groups can be removed by conducting a second Id. ¶¶ 0044-0048).  The first and second oxidation steps of Shimizu read on the product-by-process limitations of claim 9.  Shimizu teaches that the aldehyde group content is preferably reduced to below 0.03 mmol/g.  The aldehyde group content taught by Shimizu reads on the aldehyde group content recited by claims 1 and 4-6.  Yamato and Shimizu are analogous art because they are directed to the same field of endeavor as the claimed invention, namely oxidized cellulose compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fine cellulose fiber composite of Yamato to have an aldehyde group content falling within the ranges recited by the present claims, and the motivation to have done so would have been, as Shimizu suggests, that reducing the aldehyde group content to this level reduces discoloration and yellowing of an oxidized cellulose material.
Considering Claim 3: Yamato teaches that the resin is an elastomeric resin.  (Yamato, ¶ 0157).
Considering Claims 7 and 8: Yamato teaches a carboxy content in the cellulose fiber composite reading on or overlapping with the carboxy content of claims 7 and 8.  (Yamato, ¶ 0199).
Considering Claim 10: Yamato teaches that the amide bond (i.e., a covalent bond) is formed from an amine in the EO/PO copolymer or PO polymer and a carboxy group on the cellulose fibers.  (Yamato, ¶ 0021).
Considering Claims 11 and 12: Yamato that the EO/PO copolymer or PO is one that contains a primary amine or secondary amine.  (Yamato, ¶ 0021).  Yamato specifically teaches various commercial polyetheramines sold under the trade names JEFFAMINE and SURFOAMINE.  (Id. ¶ 0038).
Considering Claim 13: Yamato teaches that the crystallinity of the cellulose fibers is preferably 30 percent or more.  (Yamato, ¶ 0064).
Considering Claim 14: Yamato teaches that the resin composition is used to produce a resin molded article.  (Yamato, ¶¶ 0185-0186).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Pat. 9,243,128 in view of US 2013/0184380 (“Shimizu”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claims 1 and 2 of the ’128 patent teach a composition containing cellulose microfibers and moldable resin.  Claim 1 of the ’128 patent teaches that the cellulose microfibers contain carboxy groups and an adsorbed surfactant containing a quaternary alkylammonium compound.  The adsorbed surfactant of the claims of the ’128 patent read on the modifying group of present claim 1.
The claims of the ’128 patent are silent as to the aldehyde group content of the cellulose microfibers.  However, Shimizu teaches that in a cellulose material oxidized to introduce carboxy groups it is desirable to reduce the aldehyde content.  (Shimizu,        ¶ 0008, 0043, 0056).  Shimizu teaches that the presence of aldehyde groups causes the cellulose fibers to discolor.  (Id. ¶ 0043, 0056).  Shimizu teaches that the aldehyde group content is preferably reduced to below 0.03 mmol/g.  The aldehyde group content taught by Shimizu reads on the aldehyde group content recited by present claim 1.  It would have been obvious to one of ordinary skill in the art to have modified the cellulose of the claims of the ’128 patent to have an aldehyde group content falling within the range recited by present claim 1, and the motivation to have done so would have been, as Shimizu suggests, that reducing the aldehyde group content to this level reduces discoloration and yellowing of an oxidized cellulose material.
Considering Claims 2-14: The claims of the ’128 patent and Shimizu teach or suggest the limitations of the present dependent claims.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Pat. 10,266,968 in view of                         US 2013/0184380 (“Shimizu”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claims 1 and 17 of the ’968 patent teach a composition containing fine cellulose fibers and a thermoplastic or curable resin.  Claim 1 of the ’968 patent teaches that the cellulose fibers contain carboxy groups that bind to an amine group in an ethylene oxide/propylene oxide (EO/PO) copolymer moiety.  The copolymer 
The claims of the ’968 patent are silent as to the aldehyde group content of the cellulose fibers.  However, Shimizu teaches that in a cellulose material oxidized to introduce carboxy groups it is desirable to reduce the aldehyde content.  (Shimizu,        ¶ 0008, 0043, 0056).  Shimizu teaches that the presence of aldehyde groups causes the cellulose fibers to discolor.  (Id. ¶ 0043, 0056).  Shimizu teaches that the aldehyde group content is preferably reduced to below 0.03 mmol/g.  The aldehyde group content taught by Shimizu reads on the aldehyde group content recited by present claim 1.  It would have been obvious to one of ordinary skill in the art to have modified the cellulose fibers of the claims of the ’968 patent to have an aldehyde group content falling within the range recited by present claim 1, and the motivation to have done so would have been, as Shimizu suggests, that reducing the aldehyde group content to this level reduces discoloration and yellowing of an oxidized cellulose material.
Considering Claims 2-14: The claims of the ’968 patent and Shimizu teach or suggest the limitations of the present dependent claims.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Pat. 10,781,552 in view of                         US 2013/0184380 (“Shimizu”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’552 patent teaches a composition containing fine cellulose fibers and a thermoplastic or curable resin.  Claims 1 and 10 of the ’552 patent teach that the cellulose fibers contain carboxy groups that bind to an amine group in an ethylene oxide/propylene oxide (EO/PO) copolymer moiety.  The copolymer moiety (and the functional groups therein) of the claims of the ’552 patent read on the modifying group of present claim 1.  
The claims of the ’552 patent are silent as to the aldehyde group content of the cellulose fibers.  However, Shimizu teaches that in a cellulose material oxidized to introduce carboxy groups it is desirable to reduce the aldehyde content.  (Shimizu,        ¶ 0008, 0043, 0056).  Shimizu teaches that the presence of aldehyde groups causes the cellulose fibers to discolor.  (Id. ¶ 0043, 0056).  Shimizu teaches that the aldehyde 
Considering Claims 2-14: The claims of the ’552 patent and Shimizu teach or suggest the limitations of the present dependent claims.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/317,360 (claim set dated January 11, 2019).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claims 1, 12, and 16 of the ’360 application teach a composition containing fine cellulose fibers and a thermoplastic or curable resin.  Claims 1 and 2 of the ’360 application teach that the cellulose fibers contain carboxy groups that bind to a modifying group.
The claims of the ’360 application are silent as to the aldehyde group content of the cellulose fibers.  However, Shimizu teaches that in a cellulose material oxidized to introduce carboxy groups it is desirable to reduce the aldehyde content.  (Shimizu,        ¶ 0008, 0043, 0056).  Shimizu teaches that the presence of aldehyde groups causes the cellulose fibers to discolor.  (Id. ¶ 0043, 0056).  Shimizu teaches that the aldehyde group content is preferably reduced to below 0.03 mmol/g.  The aldehyde group content taught by Shimizu reads on the aldehyde group content recited by present claim 1.  It would have been obvious to one of ordinary skill in the art to have modified the cellulose fibers of the claims of the ’360 application to have an aldehyde group content falling within the range recited by present claim 1, and the motivation to have done so would have been, as Shimizu suggests, that reducing the aldehyde group content to this level reduces discoloration and yellowing of an oxidized cellulose material.
Considering Claims 2-14: The claims of the ’360 application and Shimizu teach or suggest the limitations of the present dependent claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767